DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because figure 1 depicts multiple perspective views of the apparatus and each perspective view is required to be placed in a separate figure. Figures 3 and 11-12 also show perspective views which are required to be placed in separate figures. See 37 C.F.R. 1.84(h)-(i).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains phrases that can be implied (i.e., the term "disclosed" in line 1 of the abstract). Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 5, lines 3-4 recite "the first auxiliary strap is detachably coupled to the wearing part to adjust stretch tension of a finger received in the first cover". The applicant's specification discloses "In summary, the first auxiliary strap 500 and the second auxiliary strap 600 may straighten the first cover 10 and the second cover 20 to implement stretch tension on the index and middle fingers of the wearer. In addition, the stretch tension on the wearer's index and middle fingers may be adjusted by changing the locations where the first auxiliary strap 500 and the second auxiliary strap 600 are attached to the Velcro of the main body 1-1 of the wearing part 1. As a result, the first auxiliary strap 500 and the second auxiliary strap 600 may adjust the stretch tension according to the degree of rigidity of the wearer's fingers to implement a neutral posture in design condition", see para. [0059]-[0061] of the applicant's specification. Figures 1-3 show the first auxiliary strap 500 and the first cover 10. There appears to be insufficient written description for the limitation of “the first auxiliary strap is detachably coupled to the wearing part to adjust stretch tension of a finger received in the first cover”, since it appears that the disclosure only provides sufficient support for adjusting the stretch tension of the first cover at the location that the finger is attached to rather than 
Any remaining dependent claims are rejected upon dependency of a rejected base claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, line 3 recites “at least part of the first wire and the second wire is not exposed”. It is unclear if the term "at least part of" is required to be applied to both the first wire and the second wire, or if the term "at least part of" is required to be applied to only the first wire. If the term “at least part of” should be applied to both the first wire and the second wire, the limitation “at least part of the first wire and the second wire” is suggested to be changed to --at least part of the first wire and at least part of the second wire-- for clarity. Line 3 recites the limitation of “the outside” which lacks antecedent basis. 
Any remaining dependent claims are rejected upon dependency of a rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sankai (2012/0029399 A1).
Regarding claim 1, in figures 1-4 Sankai discloses an apparatus for assisting in finger motion (wearable type movement assisting apparatus 10), the apparatus comprising: a wearing part (actuator 40 and control unit 70); a first cover (driven part 30, fastening rings 32/34/36 and linear member 50a) extending from the wearing part 40/70 to one side (the first cover 30/32/34/36/50a extends from a front of the wearing part 40/70 toward a fingertip of the user, see fig. 2A); a first wire 52 and a second wire 53 configured to pull the first cover 30/32/34/36/50a (the first wire 52 and second wire 53 are actuated by the wearing part 40/70 so that the wires 52/53 pull the first cover 30/32/34/36/50a, see paras. [0124] and [0131]-[0133]); a pulley (rotary member 42) around which the first wire 52 and the second wire 53 are wound (the first wire 52 and second wire 53 are wound about the pulley 42, see paras. [0131]-[0134]); and a motor (electric motor 44) configured to rotate the pulley 42 (the motor 44 is actuated to rotate the pulley 42, see para. [0134]), wherein the first wire 52 and the second wire 53 are arranged from a first point of the first cover 30/32/34/36/50a to a second point of the first cover 30/32/34/36/50a along a direction in which the first cover 30/32/34/36/50a extends and are arranged along at least part of a periphery of the first cover 
Regarding claim 2, in figure 3A Sankai discloses that the first wire 52 and the second wire 53 are arranged on an inner portion of the first cover 30/32/34/36/50a along the extension direction of the first cover 30/32/34/36/50a (the first wire 52 and the second wire 53 are shown to be arranged along the inner portion of the extension direction of the first cover 30/32/34/36/50a, see fig. 3A), are arranged along the at least part of the periphery of the first cover 30/32/34/36/50a (the first wire 52 and the second wire 53 are shown to be arranged along the top and bottom portion of the first cover 30/32/34/36/50a, see fig. 3A), and are connected on an outer portion (cap 54) of the first cover 30/32/34/36/50a (the first wire 52 and the second wire 53 are connected to the outer portion of the first cover 30/32/34/36/50a, see fig. 3A and para. [0128]).
Regarding claim 3, in figures 3A-3C Sankai discloses a receiving space (wall part 54a) for receiving the first wire 52 and the second wire 53 is provided on the outer portion 54 of the first cover 30/32/34/36/50a (the receiving space 54a is shown to 
Regarding claim 4, in figure 3A Sankai discloses holes through which the first wire 52 and the second wire 53 pass are formed at the first point of the first cover 30/32/34/36/50a and the second point of the first cover 30/32/34/36/50a, respectively (the first cover 30/32/34/36/50a includes a hole on its right-most side first point, closest to the wearing part 40/70, and another hole on its left-most side second point at a wall part 54a, closest to the fingertip of the user, the first wire 52 and second wire 53 pass through the holes, see paras. [0127]-[0134]).
Regarding claim 6, in figures 3A and 3C Sankai discloses a plurality of slits (bellows part 56) spaced apart from each other along the extension direction of the first cover 30/32/34/36/50a are formed in an outer portion and an inner portion of the first cover 30/32/34/36/50a (the plurality of slits 56 are shown to be formed along an exterior surface and an interior surface of the first cover 30/32/34/36/50a, see fig. 3C and para. [0127]), and wherein the plurality of slits 56 of the first cover 30/32/34/36/50a are formed in a direction of knuckles of a finger received in the first cover 30/32/34/36/50a (the plurality of slits 56 of the first cover 30/32/34/36/50a are shown to be formed in a direction of knuckles of a finger received in the first cover 30/32/34/36/50a, see figs. 3A and 3C).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sankai as applied to claim 1 above, and further in view of Scaff (2012/0167272 A1).
Regarding claim 5, Sankai does not disclose a first auxiliary strap extending from the wearing part into the first cover, wherein the first auxiliary strap is detachably coupled to the wearing part to adjust stretch tension of a finger received in the first cover.
In figures 1-4 Scaff teaches a first auxiliary strap 130a extending from the wearing part 102 into the first cover 110a/112a/120a, wherein the first auxiliary strap is detachably coupled to the wearing part to adjust stretch tension of a finger received in the first cover 110a/112a/120a (the first auxiliary strap 130a includes an elastic band 132 and is placed into the first cover 110a/112a/120a and attached to the first cover 110a/112a/120a via Velcro on grip portions 134/136 of the first auxiliary strap 130a to adjust the stretch tension of a finger when the first auxiliary strap 130a is attached to the wearing part 102, see paras. [0007] and [0025]-[0027]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed .
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sankai as applied to claim 1 above, and further in view of Ryu et al. (2015/0190246 A1).
Regarding claim 7, in figures 1-4 Sankai teaches a second cover (driven part 30, fastening rings 32/34/36 and linear member 50b) extending from the wearing part 40/70 to one side and disposed adjacent to the first cover 30/32/34/36/50a; and a third wire and a fourth wire configured to pull the second cover 30/32/34/36/50b, are arranged from a first point of the second cover 30/32/34/36/50b to a second point of the second cover 30/32/34/36/50b along a direction in which the second cover 30/32/34/36/50b extends, and are arranged along at least part of a periphery of the second cover 30/32/34/36/50b in opposite directions at the second point of the second cover 30/32/34/36/50b (the second cover 30/32/34/36/50b is shown to have the same construction as the first cover 30/32/34/36/50a including a third and fourth wire, see paras. [0128]-[0133]), but does not disclose that the third wire and the fourth wire are wound around the pulley.
In figures 14-15 Ryu teaches that a wire 20a for a first cover 320 and a wire 20b for a second cover 320 are wound about a pulley 60 (the covers 320 are shown to be located adjacent to each other on different fingers of the user’s hand and each cover 320 has its respective wire 20a/20b wound about and actuated by the pulley 60, see paras. [0119]-[0127]). Therefore, it would have been obvious to one of ordinary skill in 
Regarding claim 8, the modified Sankai device discloses a third cover (glove 20, see fig. 1 of Sankai) extending from the wearing part 40/70 (of Sankai) to one side and disposed adjacent to the second cover 30/32/34/36/50b (of Sankai); and a first support strap (belt 80, see fig. 1 of Sankai) and a second support strap (belt 82, see fig. 1 of Sankai) disposed on the third cover 20, wherein the first support strap 80 and the second support strap 82 are disposed adjacent to each other in a circumferential direction of the third cover 20 and are arranged along a direction in which the third cover 20 extends (the first support strap and the second support strap 82 are shown to be disposed adjacent to each other in a circumferential direction of the third cover 20 and are arranged along a direction, along the width of the third cover 20, in which the third cover 20 extends, see fig. 1 and para. [0125] of Sankai).
Regarding claim 9, Sankai discloses that the motor 44 includes a rotary shaft that forms an angle with an axis arranged along the extension direction of the first cover 30/32/34/36/50a when projected onto a plane (the motor 44 includes a rotary shaft that connects to the pulley 42 and is shown to form an angle with an axis that appears to be substantially perpendicular to the extension direction of the first cover when projected onto a side plane shown in fig. 3A, see para. [0131]; the angle is capable of being changed as the user flexes their hand while the apparatus 10 is worn), but does not disclose that the angle is an acute angle with the axis.

If in doubt that the modified Sankai device discloses that the angle is acute (as taught by Ryu), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the angle of the rotary shaft of the modified Sankai device to be an acute angle, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05(II).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wiggins (5,697,103 A) is cited to show a therapeutic glove with removable straps.
Brooks et al. (2012/0022666 A1) is cited to show an actuator for an orthosis.
Fausti et al. (2013/0072829 A1) is cited to show an orthosis with wires.
Deshpande et al. (2016/0296345 A1) is cited to show an orthosis with wires.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555.  The examiner can normally be reached on M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        

/TU A VO/Primary Examiner, Art Unit 3785